Citation Nr: 0636930	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for right knee 
disability.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served from July to August 1971, and August 
1972 to May 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from April 2002, February 2003, and January 
2004 rating decisions of the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A headache disability attributable to service is not 
shown.

2.  A right knee disability attributable to service is not 
shown


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated 
by service, nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

2.  A right knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2001 complied with statutory notice requirements as 
outlined above, except as to the fourth element concerning 
evidence in the claimant's possession and as to the 
disability rating and effective date elements.  VA erred in 
not providing notice as to these elements prior to the 
initial rating decisions on the claims.  However, the Board 
finds that the error is harmless because there is no 
prejudice to the appellant.  In March 2006, the RO sent the 
appellant notice of disability rating and effective date 
elements.  At this time, the appellant was also advised to 
submit any additional evidence in support of his claims that 
he had or notify VA of that evidence he would like VA to 
obtain.  The appellant responded in April 2006 that he had no 
additional evidence or information in his possession and that 
VA should proceed to adjudicate his claims.  As the appellant 
had no additional evidence to submit, his own words, there 
can be no prejudice to the appellant regarding the fourth 
notice element.  Additionally, since the weight of the 
evidence in this case is against the claims, the timing error 
in providing notice of the disability rating and effective 
date elements is not prejudicial to the appellant.

Ultimately, the timing errors in this case are non-
prejudicial to the appellant because he was not deprived of 
information needed to substantiate his claims and, in the 
end, the weight of the evidence is against his claims.  As 
the benefit sought could not be awarded even had there been 
no timing defect, the appellant is not prejudiced by a 
decision in this case.  In these circumstances, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and non-VA treatment records have been 
associated with the claims folder.  The appellant was 
afforded VA examinations in August 2002, December 2002, and 
March 2005.  Additionally, in September 2006, the appellant 
was scheduled for a Travel Board Hearing in Portland, Oregon, 
but he failed to appear for this hearing and no 
correspondence has been received since that date.  The 
appellant has indicated for the record that he has no 
additional evidence to submit in support of his claims.  We 
find that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

Furthermore, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Additionally, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 
C.F.R. § 3.310(a) (2006).

A.  Headache 

The appellant seeks service connection for headaches.  In a 
November 2000 statement, he reported that he has had 
headaches since 1972 in service.  In June 2001, the appellant 
reported that he had not received medical care for headaches 
since service.  In his March 2004 substantive appeal, the 
appellant argued that his headaches were due to dental trauma 
in service.

On service enlistment examination dated August 1972, the 
appellant denied severe or frequent headaches along with 
dizziness.  However, service medical records shows that, on 
September 8, 1972, the appellant was seen for complaints of 
dizzy spells and headaches of 18 months duration.  On 
September 9, 1972, the appellant was seen for complaint of 
sore throat and headache of 3 days duration.  In October 
1972, the appellant presented with complaints of headache and 
fever of 4 days duration.  An undated entry showed 
"diagnosis tension headaches to rule out vascular 
headaches."  The treatment was Darvon Compound 65 and 
Cafergot.  In November1972, the appellant was seen for 
complaints of constant bloody nose and headache since a blow 
on his head at "ITS."  The note reflects that he never went 
to sick call.  An undated entry reflects a history of having 
a headache after falling and hitting his right eyebrow.  
There was no loss of consciousness, and the impression was 
that there was no fracture.  In January 1973, the appellant 
was seen for complaints of headache and nosebleed.  Skull x-
rays were within normal limits.  Neurological examination was 
normal.  In February 1974, the appellant was seen for 
complaints of vomiting, sinus headaches, diarrhea, and cough.  
He was treated symptomatically.  Service separation 
examination dated May 1975 is silent for chronic headache.

On VA examination in August 2002, the appellant reported a 
history of headaches since about 1973, occurring monthly.  
The diagnosis was chronic recurring headaches by history.  On 
a VA separate examination also in August 2002, the appellant 
was diagnosed with intermittent migraine type headaches.  The 
appellant denied any relationship between pancreatitis 
symptoms and the occurrence of headache pain.

In December 2002, the appellant underwent VA examination for 
headache.  The claims folder along with service medical 
records was reviewed by the examiner.  The examiner opined 
that the "veteran's present headache complaints are more 
likely than not due to factors other than military service 
[sic]."  The examiner indicated that the appellant's in-
sevice complaints of headache were associated with upper 
respiratory symptoms (URI), and not considered of 
neurological significance.  The examiner further indicated, 
although the appellant had headache associated with a hitting 
his head, neurological examination showed no abnormalities 
and no follow-up medical entries were made, which suggests 
that there was no serious injury or residuals.

The Board is cognizant that the appellant has a current 
diagnosis for chronic headaches, based on history of 
headaches beginning in service, and that service medical 
records show various complaints of headache.  However, in 
this case, service separation examination is negative for 
headache and corroborating evidence of headaches continuing 
post service has not been presented.  The appellant reported 
headaches occurring monthly, but he states that he never 
sought medical care for these recurring episodes and he has 
provided no lay statements, employment history, or other 
documented evidence of headaches occurring in the 25 years 
since service.  The evidence of record includes post service 
treatment records dated from 1994 to 2002, but these records 
are entirely silent for any history or complaint of recurrent 
headache.  While the appellant may in fact experience 
headaches, the Board finds that the objective evidence of 
record does not support his subjective claim of headache 
since service.  Further weighing against the appellant's 
claim is the December 2002 VA medical opinion, which found no 
relationship between the current diagnosis for chronic 
headaches and those headache complaints noted in service.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for headaches.  Although service medical records show 
complaints of headache in service, a chronic headache 
disorder attributable to service is not shown.

The Board notes that, while there is a service treatment 
entry for dizziness and headache existing for prior 18 
months, which suggests that headaches existed prior to 
service, there is no notation of headaches on the service 
entrance examination including the history portion of that 
examination report.  Only those conditions noted on entry 
examination are deemed defects, infirmities, or disorders 
preexisting service; otherwise, the veteran is considered in 
sound condition when examined, accepted, and enrolled for 
service.  38 C.F.R. § 3.304(b); see also Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  As a headache disability was 
not noted on the service entrance examination, the appellant 
is entitled to a presumption of soundness at service 
entrance.  However, there is no competent evidence of a 
disease or injury process to account for his report of 
preservice headaches and there is no reliable evidence that 
any current disability is related to his in service headaches 
or preservice headaches.  To the extent that he has headaches 
without underlying disease or injury, there is a pain alone 
disability.  The Board notes that generally, service 
connection is not to be granted for a "pain alone" type of 
disability.  For veterans, basic entitlement to disability 
compensation derives from two statutes, both found in title 
38, sections 1110 and 1131--the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the following words:  "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty..."  38 U.S.C. §§ 1110, 1131 
(1994).  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
Any attempt to state that pain does not result in disability 
would be folly.  See 38 C.F.R. § 4.59 (2006).  But, in a pain 
alone type case, the issue is not the existence of 
disability; rather, it is the existence of a disease or 
injury productive of disability.  In this case, the August 
2002 examiner commented that "So far medical science has not 
been able to find objective evidence to document the presence 
of headaches" and that "they are purely subjective."  In 
essence, the appellant has a pain only disability that is not 
subject to service connection.  Accordingly, the claim is 
denied.

B.  Right Knee

The appellant contends that his current right knee disability 
is attributable to right knee problems he had in service.

Service medical records reflect that the appellant was seen 
on several occasions for right knee complaints.  In April 
1973, the appellant was seen for complaints of swollen and 
painful right knee.  History of "water on the knee" was 
noted.  By history, he first injured his right knee in boot 
camp when he fell in a hole.  He did not go to sick bay and 
continued full duty with minimal pain and effusion.  An x-ray 
of the right knee was within normal limits.  In October 1973, 
the appellant was seen for water on the right knee with 
complaints of swelling for 5 days.  Objectively, there was 
full range of motion, slight crepitus, and no swelling.  He 
missed an orthopedic appointment in November 1973.  In 
January 1974, the appellant complained of right knee pain.  
He reportedly re-injured the knee playing football.  
Objectively, there was no swelling, full range of motion, 
slight pain on stretching, and crepitus.  The impression was 
ligamentous strain.  The appellant was seen for complaints of 
right knee pain in February 1974.  Examination showed fluid 
around the knee cap, mild swelling, and lateral instability.  
In November 1974, the appellant was seen for right knee 
complaints after falling off a "mowbar."  Examination was 
positive for crepitus and a lot of pain during any movement.  
He was given a splint and crutches.  On follow-up the next 
day, the appellant complained of pain, but there was slightly 
improved flexion.  The plan was whirlpool, splint, and an ACE 
wrap.  An x-ray study was within normal limits.  Report of 
separation examination dated May 1975 is silent for abnormal 
right knee pathology.

A private treatment note dated April 2000 show that the 
appellant fell "several days ago striking the medial aspect 
of his right knee" and that he was now experiencing give 
away and instability.  He was diagnosed with traumatic 
tendonitis.  Private treatment records dated September 2001 
show that the appellant underwent right knee arthroscopic 
surgery for medial and lateral meniscal tears.  On VA 
examination in August 2002, status post arthroscopic surgery, 
both knees, with traumatic arthritic symptoms of the right 
knee was diagnosed.  In a March 2005 addendum, the assessment 
was chondromalacia of the right knee with symptomatic 
chondromalacia patellae.  The examiner opined that, having 
thoroughly reviewed the record, "it is not likely" that the 
current knee condition shown 25 years after service 
separation is related to the injuries sustained and recorded 
in service.  The examiner further stated that he believed it 
was more likely that his knee condition was due to laborious 
employment as a carpenter and cement finisher for 20 years 
which placed significant stress on the knees.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for right knee disability.  The appellant was seen for right 
knee pain in service after various injuries, including 
falling in a hole, falling off a "mowbar," and playing 
football.  However, service separation examination was 
negative for abnormal right knee pathology and there are no 
documented complaints of right knee problems for 25 years 
after service discharge.  Private treatment records dated 
April 2000 show that the appellant fell "several days ago 
striking the medial aspect of his right knee" and that he 
was now experiencing give away and instability.  He was 
diagnosed with traumatic tendonitis.  In September 2001, the 
appellant underwent right knee arthroscopic surgery for medal 
and lateral meniscal tears.  By history, he had severe right 
knee locking, popping, and pain for the past 6 months.  An 
MRI at that time showed no evidence of ligamentous 
abnormality.  VA treatment records dated 1994 to 2002 and 
private treatment records dated 1997 to 2002 are silent for 
any history of chronic knee problems since service discharge.  
The appellant's silence when otherwise reporting extensive 
histories constitutes negative evidence.  Additionally, this 
silence when coupled with the March 2005 VA medical opinion, 
which found no relationship between the current diagnosis for 
chondromalacia patellae and the knee injuries in service, 
further weighs against the claim.

While the appellant may believe that his current right knee 
disability is related to service, he is not competent to 
provide a medical opinion as to the cause of his current 
right knee disorder.  Bostain v. West, 11 Vet.App. 12, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); 
see also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for right knee disability is denied.


REMAND

In July 2001, the appellant indicated in a statement that he 
would like to have the teeth in the front of his mouth fixed.  
He filed an informal claim for residuals of dental trauma in 
April 2003.  At this time, he alleged that he was "hit in 
the mouth during an exercise" while in the field in service 
damaging his teeth.  He stated that he went to sickbay and 
surgery was performed on mouth, including "drilling holes 
into my gum area and putting post into my two front teeth."  
The appellant contends that his teeth have become 
"progressively sensitive and loose" since that procedure.  
In February 2004, the appellant elaborated that he was struck 
in the mouth with the butt of a gun during boot camp and that 
his two front teeth were damaged.

The appellant believes that that a VA dental examination 
would show that he sustained dental trauma along with the in-
service treatment.

Service medical records are negative for complaints or 
findings of dental trauma.  
Service dental records dated September 1972 show that tooth 
number 1, 16, 17, and 32 (molars) are missing/extracted.  
Also, decay was noted on tooth number 7 and 10, and moderate 
calculus was indicated.  We observe that some service dental 
entries are unclear, namely, on enlistment examination dated 
August 1972 (item 44 remarks) and a September 1972 entry.

Additionally, there are comments in the record dated April 
2005 from the appellant regarding dental x-rays, which were 
returned by the RO to the appellant.  The appellant suggests 
that the RO lost his only post service dental records.

To ensure that VA has fully satisfied its duty to assist the 
appellant is the development of his claim, the Board believes 
remand is warranted for a VA dental examination.

This issue is REMANDED for the following action:

1.  The RO should request that the 
appellant provide copies of any dental 
records in his possession and notify the 
appellant of the criteria to establish 
entitlement to VA outpatient dental care.

2.  The appellant should be scheduled for 
a VA dental examination.  The examiner 
should review the service dental records 
along with any post service dental 
records.  The examiner should state 
whether or not the service dental records 
show any dental trauma.  The examiner 
should identify all abnormal dental 
defects or diseases shown in service, and 
the nature of all dental treatment in 
service.  The examiner should indicate 
whether or not there is any current 
dental defect or disease and, if so, 
whether or not it is related to dental 
trauma in service.  A complete rationale 
for all opinions should be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


